internal_revenue_service number release date index number -------------------- --------------- ---------------------------------------- ---------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 plr-100875-06 date date ----------------------------- ---------------------------------------- ------------------------------------------------- legend corporation city city council city commission state dear -------------- income of corporation is excludible from gross_income under sec_115 of the internal_revenue_code and that corporation is not required to file an annual federal_income_tax return this is in reply to a letter dated date requesting rulings that the ----------------------------------------------- -------------------- facts corporation is a nonprofit public benefit corporation created for the purpose of furthering the economic development of city and reducing unemployment in the area to accomplish this purpose corporation proposes to develop a variety of new business and technology parks and sell land within the parks to private industry in this way it intends to increase the inventory of prepared commercial sites available in city with an corporation is governed by a board_of directors three directors are elected by plr-100875-06 emphasis on sites suitable for companies with increased levels of engineering and scientific content city council and three are elected by city commission corporation represents it will amend its bylaws to provide that the seventh director will be jointly elected by city council and city commission directors can be removed with or without cause by the body or bodies that elected them city commission is a political_subdivision of state under state statute corporation is required to submit an annual financial report to city and city commission corporation’s initial funds will come from city and city commission it is anticipated that in the future corporation will qualify for state and federal grants in addition corporation will receive proceeds from the sale of land within the business and technology parks to private industry the properties to be sold to private industry are properties originally purchased by corporation with funds contributed by city and city commission profits from the sale of land at the business parks will accrue to corporation to be used for further development no part of corporation’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered corporation’s bylaws provide that all of its property is irrevocably committed to public purposes corporation represents that it will amend its articles of incorporation and bylaws to provide that upon dissolution its assets will be distributed to state a political_subdivision of state or an entity the income of which is excluded from gross_income under sec_115 of the code law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is by developing prepared sites for sale to private companies corporation will help plr-100875-06 subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization to attract new companies involved in technological enterprises to city thereby promoting economic growth and reducing unemployment stimulating economic growth and reducing unemployment are essential governmental functions for purposes of sec_115 development of city no part of corporation’s income will be distributed to a private party other than as payment for goods or reasonable_compensation for services rendered corporation represents it will amend its articles of incorporation and bylaws to provide that upon dissolution corporation’s assets shall be distributed to state a political_subdivision of state or another organization the income of which is excluded from gross_income under sec_115 of the code based on the information and representations submitted by corporation and provided that the proposed amendments described above are made to its articles of incorporation and bylaws we hold that the income of corporation is derived from an essential_governmental_function and accrues to a state a political_subdivision of a state or to an entity the income of which is excludible from gross_income under sec_115 of the code the income of corporation is to be used solely to promote the economic conclusions sec_6012 and sec_1_6012-2 provide in general that every the income of corporation is excludible from gross_income under sec_115 of the code corporation as defined in sec_7701 subject_to taxation under subtitle a is required to file an income_tax return regardless of whether it has taxable_income or regardless of its gross_income see revrul_77_261 accordingly corporation will be required to file an income_tax return pursuant to sec_6012 corporation’s articles of incorporation and by-laws are adopted this ruling letter is effective as of the date the proposed amendments to except as specifically provided otherwise no opinion is expressed on the federal this ruling is directed only to the taxpayer who requested it sec_6110 plr-100875-06 tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent _______________________ enclosures copy of this letter copy for sec_6110 purposes sincerely david marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities
